Gassoday, J .j
At the election for the purpose, held September 20, 1892, pursuant to ch. 296, Laws of 1885 (secs. 1548-15485, S. & B. Ann. Stats.), the retail license for the sale of intoxicating liquors was established by the electors of the town at $250 annually. Sec. 3 of that act continued that amount for at least three years. Sec. 15485. Ch. 247, Laws of 1889, provides, in effect, that “ the sum fixed by the electors at such election shall be the sum to be paid for license in such town, city, or village, until an election is again held in the manner provided” in said ch. 296, Laws of 1885, “and a different amount fixed at such subsequent election.” *639Sec. 1548c, S. & B. Ann. Stats. Sec. 1548, R. S., as previously amended, was modified in some minor particulars-by sec. 1, cb. 286, Laws of 1893; but the principal changes made by that section were to change the time for the meeting of the board from the third Tuesday of April to the third Monday of J une, and to change the time when sucll licenses should expire from the first Tuesday in May to the first Tuesday of July, and to do away with the distinction which previously existed between wholesale and retail licenses. Sec. 2, ch. 286, Laws of 1893, provides that “ all licenses for the sale of intoxicating liquors, heretofore-granted according to law and expiring by the terms thereof on the first Tuesday of May next, may be extended by the several boards and common councils until the first Tuesday of July following, conformably to the provisions of this act, upon the payment of the pro rata proportion of the annual license fees, and upon the terms, conditions and in the manner provided for in section 1 of this act.” There is nothing' in ch. 286, Laws of 1893, indicating a purpose to repeal the provision in sec. 3, ch. 296, Laws of 1885, nor the provisions of ch. 247, Laws of 1889, mentioned. It follows that there is nothing in ch. 286, Laws of 1893, which changed the amount of the license, as previously fixed and established, by the voters of the town; and there is no claim that the amount so fixed and established September 20, 1892, was over thereafter changed by a new election.
It follows that the plaintiff only deposited in the town treasury the amount necessary to pay for his license, and hence there is no excess to be recovered. There are other objections to the complaint, both as to the form and the-substance, unnecessary here to consider.
By the Court.— The order of the circuit court is affirmed.